Title: To Benjamin Franklin from James Parker, 24 October 1767
From: Parker, James
To: Franklin, Benjamin


Honoured Sir,
New:York, Octob 24. 1767
By Capt. Miller, who sail’d but this Morning, I sent you my Power of Attorney, and Certificate, which I hope you will receive safe; Capt. Miller, and his Mate are the Evidences, so they can prove it there: I am told you have all that is necessary in Order to receive any Thing that is due and that its paid Quarterly. If any Thing farther is necessary, I will try to do it, on knowing what it is.
I told you in that, that I had just returned from New-Haven, where I had given my Evidence with the strictest Truth, and I thought such as would prove much of Mr. Holt’s Claim unjust: But tho’ no Judgment was ascertained when I came away, yet Mr. Ingersol and I both thought the Auditors inclined much to favour Holt, but I could say no more than I did; Mr. Ingersol said and did what he could: Holt’s chiefest Plea was the Unreasonableness that he should pay a Rider, which the Office reap’d the Benefit of, and now avail’d itself of his Scheme, by continuing the Rider at the Expence of £108. per An: I insisted that that Thursday’s Rider was little or no Benefit to the General Office (which is indeed Truth) and that I thought it would be more to the Benefit of the Office to drop that Stage: He boldly asserted he knew better, and it would not drop, &c. And the Auditors all seem’d to think he spoke Truth: Tho’ Mr. Foxcroft and I both have had some discourse on the Matter, and think it really not beneficial in general, and he is trying to find out a Substitute, which I think may be well found: Thus Things stood when I left New-Haven, and the Auditors will judge as to them seems proper. Mr. Holt told me, he designed to stay some Weeks at New Haven, in order to settle his Accounts there: Whether this was thrown out, as a Sugar-Plumb for me, or not I can’t say: but I have desired Mr. Ingersol to attach Holt’s House there at New Haven, that if any Thing should be left after the King’s Debt is paid, that I may have the Chance for it: I never could catch him here, tho’ the Writs were constantly out.
I find a Discourse in Town, that Weyman won’t print any more News papers, but that I am not quite a Believer in, tho’ I am told, by good Hands, he can’t get Paper to work on, as he owes to every Body that would trust him, and none will let him have it without Money: Tho’ I creep along in Number of Papers, I now printing about 16 Quire, yet have I not received above 40s. from the Beginning for News papers, nor does any yet pay me: This reduces me much for all I can get otherways does not support my Family: Yet I have good Hopes, if Divine providence spares my Life and Health that I shall rub through, and make both Ends meet in a While tho’ as my Strength fails me often, I have need of all the Fortitude of a better Man than I ever was: Hope still stays by me. The whole Province, and indeed all this Continent seems to be in somewhat of a Distressed Condition, and yet Provisions dear.
I sent the same Paper as I do now, by one of the London Ships, but we have no News of Importance: Whatever this Winter may produce Time will tell, but all is secret here, till the Sitting of the Assembly the 17th of next Month.
We are glad to hear you continue your Health, and as I find the Philadelphia Assembly continue you their Agent, I presume we shall not have the pleasure of seeing you till next Summer: Mean While, all our Salutations are humbly directed to be sent you by Your most obliged Servant
James Parker
P.S. I forgot to mention B. Mecom, who stays still at New Haven, much at the old Rate, but no Rent paid: The Ballance due to the Post-Office is not very large, tho’ that is not paid yet.
 Addressed: To / Benjamin Franklin Esqr / London
Endorsed: J Parker, Oct. 24 1767
